NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 10-3673
                                      _____________

                                   OLIVIA A. ADAMS,
                                              Appellant

                                             v.

JAMES MURRAY LYNN, (Individually and in his capacity as a Court of Common Pleas
               Judge in Philadelphia County, Pennsylvania);
       THE COMMON PLEAS COURT OF PHILADELPHIA COUNTY;
             THE SUPERIOR COURT OF PENNSYLVANIA;
             THE SUPREME COURT OF PENNSYLVANIA
                             _____________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-09-cv-05908)
                        District Judge: Honorable Louis H. Pollak
                                     _____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   March 19, 2012

             Before: RENDELL, FISHER and CHAGARES, Circuit Judges.

                             (Opinion Filed: March 30, 2012 )
                                     _____________

                               OPINION OF THE COURT
                                   _____________

RENDELL, Circuit Judge.

       Frustrated with the results of several state-court litigations, plaintiff Olivia Adams

filed suit in the District Court for the Eastern District of Pennsylvania seeking declaratory
judgments and injunctions against Judge James Murray Lynn of the Court of Common

Pleas Philadelphia County, the Court of Common Pleas of Philadelphia County, the

Superior Court of Pennsylvania, and the Supreme Court of Pennsylvania. The gist of her

complaint is that Judge Lynn and the Court of Common Pleas have denied her relief to

which she is entitled. Specifically, Adams, an African American, alleges that Judge Lynn

has refused to enforce an order entered in one of the state-court cases because of her race.

The District Court granted defendants’ motion to dismiss and subsequently denied

Adams’s motion for reconsideration. We will affirm.

                                             I.

       This case arises out of a real estate contract dispute between Adams, Craigg Real

Estate Investment Corporation, and Patrick Charles. In August 2001, Adams brought a

quiet-title suit in the Court of Common Pleas of Philadelphia County against defendants

Craigg and Charles regarding several properties in Philadelphia. The parties eventually

agreed that the property known as 2212 Watkins Street was to be sold, with Craigg

receiving $3,000, and the remainder of the proceeds being equally divided between

Adams and Charles. Upon learning that Craigg and Charles had sold 2212 Watkins

Street for $70,000, Adams asked the court to impose a constructive trust on the proceeds

of the sale. In May 2007, Judge Lynn issued an order stating that Adams was due 50% of

the proceeds of the sale, but declined to impose a constructive trust on those proceeds.

       Adams and the defendants both appealed to the Superior Court of Pennsylvania.

On June 23, 2008, the Superior Court remanded the case to Judge Lynn with instructions

to impose a constructive trust on the proceeds of the sale. Adams alleges that, on


                                             2
remand, rather than imposing a constructive trust, Judge Lynn instead held a settlement

conference in which Judge Pro Tem Vincent Melchiorre pressured her to settle the

litigation against Craigg and Charles and a related suit against their attorney, Thomas F.

Grady. Adams alleges that Judge Pro Tem Melchiorre told her, “there are groups. There

are Italian Lawyers, Jewish Lawyers, Black Lawyers and Irish Lawyers,” and that Judge

Pro Tem Melchiorre went on to state that “Judge Lynn would not allow [Adams] to take

[Grady] down like that.”

       Ultimately, however, Judge Lynn issued an order, dated August 6, 2008, that

specified that the proceeds of the sale were to be held in a constructive trust and

appointed a receiver for the amount of $30,500. Adams argued that this arrangement

violated the Superior Court’s order to create a constructive trust and filed a motion for

reconsideration, which Judge Lynn denied. Adams then filed in the Superior Court a

motion to enforce the Superior Court’s June 23, 2008 order. The Superior Court denied

Adams’s motion, concluding that Judge Lynn’s August 6, 2008 order fulfilled its earlier

directions and that Adams had received the remedy she requested. The Superior Court

stated, further, that, if Adams wanted to challenge the August 6, 2008 order, she should

have appealed that order rather than filing a motion to enforce the Superior Court’s June

23, 2008 order. It also noted that the time to file such an appeal under the Pennsylvania

Rules of Appellate Procedure had lapsed. Adams’s motion for reconsideration was

subsequently denied, as was her application for relief in the Pennsylvania Supreme Court.

Adams also filed a motion for recusal against Judge Lynn, which remains pending.




                                              3
       After her motions were denied by the Pennsylvania courts, Adams sued Judge

Lynn, the Court of Common Pleas of Philadelphia County, the Superior Court of

Pennsylvania, and the Supreme Court of Pennsylvania in the United States District Court

for the Eastern District of Pennsylvania. She sought (1) a declaratory judgment that she

is entitled to the imposition of a constructive trust on the full $70,000 proceeds from the

Watkins Street property sale, (2) a declaratory judgment that the Pennsylvania courts

violated her due process rights, (3) an order directing the Court of Commons Pleas to

hold a hearing to determine her share of proceeds of the sale of the Watkins Street

property, and (4) a mandatory injunction requiring Judge Lynn to act within ten days of

the District Court’s order. Adams later sought permission to file an amended complaint,

in which she asked the District Court to enforce, rather than modify, the August 6, 2008

order by issuing a declaratory judgment “that the Court of Common Pleas is required to

promptly provide Plaintiff access to the remedy set forth in its own August [6], 2008

Order by immediately complying with the terms set forth therein” and an “injunction

directing Judge James Murray Lynn . . . to move on the August [6], 2008 Order within

thirty . . . days of this Court’s decree.”

       Citing the Rooker-Feldman abstention doctrine, the District Court granted

defendants’ motion to dismiss Adams’s original complaint, denied as futile Adams’s

motion for leave to amend her complaint, and dismissed the case with prejudice. Adams

then filed a motion for reconsideration, which the District Court denied based on both the

Rooker-Feldman and Younger abstention doctrines. Adams filed this timely appeal.




                                             4
                                            II.

       We have jurisdiction over Adams’s appeal under 28 U.S.C. § 1291. Adams has

not asked us to review the District Court’s application of the Rooker-Feldman doctrine to

the claims in her original complaint. Instead, she has repeatedly stressed that the question

here is whether she can proceed on the claims asserted in her proposed amended

complaint, which the District Court dismissed as precluded under either Rooker-Feldman

or Younger. Because the defendants have admitted on appeal that the Rooker-Feldman

doctrine does not apply to plaintiffs’ amended claims, we will analyze only the Younger

aspect of the District Court’s decision. We “exercise plenary review over the legal

determinations of whether the requirements for Younger abstention have been met”; “if

so, we review the district court’s decision to abstain for abuse of discretion.” FOCUS v.

Allegheny Cnty. Court of Common Pleas, 75 F.3d 834, 843 (3d Cir. 1996).

       The District Court did not err in abstaining from adjudicating Adams’s proposed

amended complaint under Younger v. Harris, 401 U.S. 37, 43-44 (1971). Younger

abstention “reflects a strong federal policy against federal-court interference with pending

state judicial proceedings absent extraordinary circumstances.” Gwynedd Props., Inc. v.

Lower Gwynedd Twp., 970 F.2d 1195, 1200 (3d Cir. 1992) (internal quotation marks

omitted). A district court may abstain on Younger grounds when three conditions are

met: (1) there are pending or ongoing state judicial proceedings; (2) the state proceedings

implicate important state interests; and (3) the state proceedings afford an adequate

opportunity to raise any constitutional issues. See O’Neill v. City of Philadelphia, 32

F.3d 785, 789 (3d Cir. 1994).


                                             5
       The District Court correctly found that the three prerequisites for Younger

abstention were satisfied in this case. First, Adams admits that her state-court case

remains open. Indeed, the relief she seeks — an injunction ordering Judge Lynn to take

further action on his August 6, 2008 order — presupposes that the Court of Common

Pleas retains jurisdiction to act in her case. Second, the United States Supreme Court has

held that “the special interest that a state has in enforcing the orders and judgments of its

courts” satisfies the second prong of the test. Schall v. Joyce, 885 F.2d 101, 109 (3d Cir.

1989) (interpreting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1 (1987)). Because Adams’s

proposed amended complaint plainly seeks enforcement of the Court of Common Pleas’

August 6, 2008 order, that interest is implicated in this case.

       Third, Adams has not satisfied her burden to show that the state proceedings do

not afford her any opportunity to raise her federal claims. See id. at 107 (quoting

Pennzoil, 481 U.S. at 14). “‘[W]hen a litigant has not attempted to present [her] federal

claims in related state-court proceedings, a federal court should assume that state

procedures will afford an adequate remedy, in the absence of unambiguous authority to

the contrary.’” O’Neill, 32 F.3d at 792 (quoting Pennzoil, 481 U.S. at 15). Adams has

not alleged that she has raised her federal claims or sought enforcement of the August 6,

2008 order in the state courts; nor has she cited any unambiguous authority that would

preclude her from doing so. 1


1
  As discussed above, Adams filed a “motion to enforce” the Superior Court’s June 23,
2008 order, but she has not alleged that she has taken any action to request enforcement
of the Common Pleas Court’s August 6, 2008 order or initiated contempt proceedings
against the state-court defendants for failing to comply with that order.

                                              6
       We acknowledge that, even where the three Younger abstention predicates are

satisfied, a plaintiff can avoid abstention by making a “showing of bad faith, harassment

or some other extraordinary circumstance.” Anthony v. Council, 316 F.3d 412, 418 (3d

Cir. 2003). In a different case, we might conclude that Adams’s race-discrimination

allegations, which we take very seriously, constitute such an “extraordinary

circumstance” and warrant federal-court review. But in this case, where Adams asks a

federal court to enforce a state-court order (which, despite the alleged prejudice, was

decided in her favor), but has not asked the state court to enforce that order, such a

conclusion would be premature.

       Accordingly, we conclude that the District Court did not abuse its discretion in

ruling that Younger abstention precludes federal-court litigation of the claims presented

in Adams’s proposed amended complaint.

                                                  III.

       Therefore, we will affirm the judgment dismissing Adams’s claims and denying

Adams’s motion for reconsideration.




                                              7